MEMORANDUM *
Bruce Munn appeals the district court’s entry of summary judgment in favor of his former employer, Aramark Correctional Services, Inc. He claimed that the company wrongfully terminated him in violation of California Government Code § 12653 and Labor Code § 1102.5. In this appeal, he claims that he is entitled to protection under § 12653(b), which bars retaliation against employees who disclose information to a government or law enforcement agency to further a false claims action under § 12652.
In discussing the account of the Sheriffs Department, the plaintiff unwittingly provided information that the Department recognized as being double billing. The plaintiff never knowingly furnished any information about false claims.
For the reasons given by the district court, the plaintiff is not entitled to the protections of the whistleblower statute.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.